Title: From John Quincy Adams to Abigail Smith Adams, 19 July 1813
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 48.
St: Petersburg 19 July 1813

Mr: Gallatin and Mr Bayard reached Gothenburg Roads, on the 20th: of June. A Russian Gentlemen who had come as passenger in the same vessel with them, and then proceeded by land to this place, brought me a letter from them dated 21 June, and arrived here, eighteen days since—They wrote me that they intended to proceed as speedily as possible upon their voyage—that they had letters for me from my family, as well as despatches which they kept, in the expectation that they might arrive here as soon as the traveller by land—From that day to this an almost uninterrupted series of East Winds has prevailed here, in the Baltic and the North Sea; so that I am still waiting for their arrival.
I cannot say it is now entirely without impatience; as it from the dispatches which they bring that I am to ascertain whether I have the prospect of returning to my Country and friends this Season, or am to be detained another Winter in Russia.
The appointment of this new mission, and the solemnity given to it by the selection of the persons associated in it (I need not use with you the affectation of excepting the one who was already here) may serve as an additional proof of the earnestness and sincerity with which the American Government wishes for the restoration of Peace, and of the readiness with which they avail themselves of every just and honourable expedient for obtaining it. The disposition of our Enemy however appears to be very different—All the accounts from England lead to the belief that the British Ministry will ultimately reject the Mediation of Russia, and that this pacific overture will be not more successful that those which preceded it.
There are many circumstances which indicate a probability that an effort is now making to effect a general Peace in Europe—In the course of the last Winter, after the tremendous Catastrophe of the immense army that  had invaded Russia, Austria offered her mediation to all the belligerent powers; and from having been an auxiliary to France, assumed a neutral position—The mediation was immediately accepted by France—It was not positively rejected by the others, but was treated as subordinate to another Negotiation to draw Austria into the new Coalition against France. Whether Austria had really promised to join the Coalition, or had only held out flattering hopes which the sanguine temper of the times had received as promises, certain it is that England, Russia, Prussia and Sweden did in the month of April expect with undoubting Confidence the Co-operation of Austria, to dissolve the Confederation of the Rhine; to recover Hanover and Holland; and to circumscribe France within her antient boundaries, if not even to restore the House of Bourbon.The Battle of Lutzen was claimed by both parties as a Victory, and was here celebrated as such by a Te Deum—But in its consequences it was the most important Victory ever won by Bonaparte—for it proved to all Europe that France was still able to cope with her Enemies, and even to make head against them—A second Battle three weeks after, had a similar and more unequivocal result—Between the first and second Battles Napoleon had proposed that a Congress should be assembled at Prague in Bohemia, to which all the powers at War, including the United States of America, should be invited to send Plenipotentiaries for the purpose of concluding a general Peace; and he offered to stipulate an Armistice, during the Negotiation—After the second Battle, Russia and Prussia, with the concurrence of Austria, accepted the proposition for an Armistice, limited however to the term of six weeks, probably with a view to receive the answer from England, whether she should choose to be represented at the Congress or not—This Armistice is now on the point of expiring, but is said to have been prolonged for six weeks more—In the mean time Napoleon has quartered his army upon the Territory of his Enemy in Silesia, is levying a contribution upon Hamburg of about ten Millions of Dollars, is doubly fortifying all his positions upon the Elbe, and receiving continual reinforcements to be prepared for renewing an offensive campaign—He has made sure of the aid and support of Denmark and Saxony, and strongly confirmed Austria in her propensities to neutrality—If the War should be renewed, his prospects, though infinitely below those with which he invaded Russia, last Summer, will be far above those with which he entered upon the present Campaign in April.—If the Congress should meet he will not have it in his power to give the law to Europe; but the Peace must be the effect of reciprocal and important concessions.
There has nothing occurred since the commencement of the French Revolution which has occasioned such astonishment throughout Europe as this state of things—There are many examples in History of the extraordinary defeat and annihilation of immensely powerful armies—But the reappearance of a second overpowering host, within five Months after the dissolution of the first, is I believe without a parallel—
The family with me are all well—We have had nothing that deserved the name of Summer untill within these ten days—The weather is now fair and warm—Charles is coming to an age when a school is indispensable—I intend to place him at one in a few days—He has hitherto probably learnt as much at home as he could have done at any school—He speaks and reads English, French and German with facility; but has made no progress in the Russian language; perhaps because of the four it is the only one for which he has had a Master. He has also begun to write and cypher—He resembles George both in person and disposition.
I hope it will be very few days longer, before I shall receive your letters by Mr Gallatin; and if we do not ourselves return home in the vessel which brings them, she will at least offer an opportunity for writing to you again In the mean time with affectionate remembrance to my father, and children, and all the family around you, I remain ever yours
A.
P. S. The pecuniary aid which was written for, which gave my Sister some concern as mentioned in your last Letter was very much needed, though I never expected it would be obtained—The result, must heavily fall upon me. But as I am not totally without hopes of the future, I abstain from all useless comment upon the past.—I cannot be more explicit.

